

116 HR 6427 IH: Pausing All New Detention and Ending Movement of Inmates for Coronavirus Act of 2020
U.S. House of Representatives
2020-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6427IN THE HOUSE OF REPRESENTATIVESApril 3, 2020Mr. Keller (for himself, Mr. Thompson of Pennsylvania, Mr. Cartwright, Mr. Bost, and Mr. Bucshon) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo preclude the transfer of Federal prisoners during the emergency period described in section 1135(g)(1)(B) of the Social Security Act, and for other purposes.1.Short titleThis Act may be cited as the Pausing All New Detention and Ending Movement of Inmates for Coronavirus Act of 2020 or as the PANDEMIC Act of 2020.2.Prohibition on prisoner transferDuring the emergency period described in section 1135(g)(1)(B) of the Social Security Act—(1)notwithstanding section 3621 of title 18, United States Code, no prisoner may be transferred between correctional facilities; (2)no individuals in the custody of the U.S. Marshals Service shall be transferred to the custody of the Bureau of Prisons for placement in a facility operated by the Bureau of Prisons; and(3)in the case of any person in the custody of a State, pending transfer to the custody of the Bureau of Prisons, the Attorney General may take such actions as may be necessary to provide for the service of any term of imprisonment by that person in a correctional facility of that State.3.Authority for expansionThe Director of the Bureau of Prisons may take such actions as may be necessary to expand capacity in any correctional facility.4.Waiver of powerThe Attorney General may, on a case by case basis, waive the application of section 2. The authority under this section may not be delegated. 